Name: 88/513/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 30 September 1988 appointing a Judge to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1988-10-12

 Avis juridique important|41988D051388/513/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 30 September 1988 appointing a Judge to the Court of Justice Official Journal L 279 , 12/10/1988 P. 0019 - 0019*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 30 September 1988 appointing a Judge to the Court of Justice (88/513/ECSC, EEC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas to complete the partial replacement of members of the Court, the Decisions of the Representatives of the Governments of the Member States of 26 September 1988 should be completed by appointing a Judge, HAVE DECIDED AS FOLLOWS: Sole Article Mr Manuel DÃ ­ez de Velasco Vallejo is hereby appointed Judge to the Court of Justice for the period from 7 October 1988 to 6 October 1994 inclusive. Done at Brussels, 30 September 1988. The President C. LYBEROPOULOS